Citation Nr: 0212645	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from January 1944 to May 1946.  

This appeal arises from a rating action from the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Officer (RO) that denied the veteran's claim for service 
connection for a back injury.

This case was remanded in August 2002, to provide the veteran 
a previously requested hearing before a Member of the Board.  
In writing, later in August 2002, the veteran indicated that 
he no longer wanted a hearing and requested the case be 
returned to the Board.  The case has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for a back injury has been obtained by the 
RO.

2.  The evidence does not show that a current back disability 
is related to the veteran's service.  There is no competent 
medical evidence to show that the veteran's current 
disability of the back is related to his service.  Even if 
the veteran was treated for his back in service, there is no 
showing of a continuing relationship between the current back 
disability and his service. 


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 and 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for a back injury.  Letters 
addressing the VCAA requirements were sent to the veteran in 
August 2001 and September 2001 and the veteran was contacted 
by telephone regarding the duty to assist.  The letters, 
personal contact, other letters sent to the veteran, and the 
SOC and SSOC in this case collectively inform the veteran of 
what evidence he must obtain and which evidence VA would seek 
to obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
As all records that can be obtained have been obtained, there 
is no more specific notice indicated in this case

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The evidence in this case includes VA and private treatment 
records that show that in March 1990 the veteran was seen 
with a six month history of burning in his feet that spread 
bilaterally up to his knees and became progressively more 
severe.  An MRI showed atriovenous malformation from T-6 to 
T-12.  He had surgery for excision of the lesion.  Subsequent 
treatment records show the veteran was status post spinal 
cord surgery and had a history of spinal cord compression due 
to stenosis.  In January 2001, it was reported that the 
veteran had chronic back pain and history of remote back 
surgery.

The veteran's medical records from his period of active 
service are unavailable, presumably having been destroyed in 
a fire in the early 1970s at the National Personnel Records 
Center (NPRC).  In cases where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, Vet. App. 365 (1991).  In this case, 
efforts have been made to obtain all available post service 
records.  Further, in this case, the veteran was in service 
in January 1944 to May 1946 and there is no contention of 
treatment until 1990 for a back disability.  Therefore, while 
the veteran may have injured his back in service, there is no 
competent medical evidence connecting any injury in service 
to the veteran's currently diagnosed back disability.  There 
is absolutely no competent evidence of a continuing or 
chronic back disorder related to service.  Thus, the 
undersigned finds that the VA has met its heightened 
obligation to this veteran whose service medical records are 
unavailable.

While the Board has considered the veteran's contentions, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no showing from 
the competent medical evidence of record of a nexus between 
the current spine disability and the veteran's service.  As 
such, the Board finds that the preponderance of the evidence 
weighs against the claim for service connection for a back 
disability.


ORDER

Entitlement to service connection for a back disorder is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

